Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 1 of 21 Page ID #665




                           EXHIBIT 2
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 2 of 21 Page ID #666
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 3 of 21 Page ID #667
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 4 of 21 Page ID #668
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 5 of 21 Page ID #669
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 6 of 21 Page ID #670
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 7 of 21 Page ID #671
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 8 of 21 Page ID #672
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 9 of 21 Page ID #673
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 10 of 21 Page ID #674
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 11 of 21 Page ID #675
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 12 of 21 Page ID #676
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 13 of 21 Page ID #677
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 14 of 21 Page ID #678
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 15 of 21 Page ID #679
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 16 of 21 Page ID #680
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 17 of 21 Page ID #681
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 18 of 21 Page ID #682
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 19 of 21 Page ID #683
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 20 of 21 Page ID #684
Case 3:17-cv-01335-NJR Document 121-2 Filed 03/10/20 Page 21 of 21 Page ID #685
